Case 3:21-cr-00060-JAJ-SBJ Document 2 Filed 06/09/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT Ge, 99 ay,
FOR THE SOUTHERN DISTRICT OF IOWA SOUiighs Det
0,

T. 18 U.S.C. § 2261A(2)(B)
T. 18 U.S.C. § 2261(b)(5)

os . ICT og Upp
UNITED STATES OF AMERICA, ) Criminal No. 3:21-cr-60 fF OW
)
v. ) INDICTMENT
:
CHAD ALAN CRAGHEAD, ) T. 18 U.S.C. § 875(d)
) T. 18 U.S.C. § 2251(a)
) T. 18 U.S.C. § 2251(e)
Defendant. ) T. 18 U.S.C. § 2253
)
)

THE GRAND JURY CHARGES:

COUNT 1
(Production of Child Pornography)

On or between January 22, 2020 and April 13, 2020, in the Southern District
of Iowa, the defendant, CHAD ALAN CRAGHEAD, did knowingly employ, use,
persuade, induce, entice, and coerce, or attempt to employ, use, persuade, induce,
entice, and coerce, any minor, that is, Minor Victim 1, to engage in sexually explicit
conduct for the purpose of producing any visual depiction of such conduct, using
materials that have been mailed, shipped, and transported in and affecting interstate
and foreign commerce by any means, including by cellular phone.

This is a violation of Title 18, United States Code, Section 2251(a) and

2251(e).
Case 3:21-cr-00060-JAJ-SBJ Document 2 Filed 06/09/21 Page 2 of 5

THE GRAND JURY FURTHER CHARGES:

COUNT 2
(Production of Child Pornography)

On or between January 22, 2020 and January 28, 2020, in the Southern
District of Iowa, the defendant, CHAD ALAN CRAGHEAD, did knowingly employ,
use, persuade, induce, entice, and coerce any minor, that is, Minor Victim 2, to engage
in sexually explicit conduct for the purpose of producing any visual depiction of such
conduct, using materials that have been mailed, shipped, and transported in and
affecting interstate and foreign commerce by any means, including by cellular phone.

This is a violation of Title 18, United States Code, Section 2251(a) and
2251(e).

THE GRAND JURY FURTHER CHARGES:

COUNT 3
(Cyberstalking)

On or between January 22, 2020, through and including on or about April 13,
2020, in the Southern District of Iowa, the defendant, CHAD ALAN CRAGHEAD,
with the intent to harass, intimidate, or place under surveillance with intent to
harass or intimidate, another person, Victim 1, used any interactive computer service
or electronic communication service or electronic communication system of interstate
commerce, or any facility of interstate or foreign commerce to engage in a course of
conduct that caused, attempted to cause, or would be reasonably expected to cause

substantial emotional distress to that person, Minor Victim 1.
Case 3:21-cr-00060-JAJ-SBJ Document 2 Filed 06/09/21 Page 3 of 5

This is a violation of Title 18, United States Code, Sections 2261A(2)(B) and
2261(b)(5).
THE GRAND JURY FURTHER CHARGES:

COUNT 4
(Interstate Communications with Intent to Extort)

On or between January 22, 2020 and April 13, 2020, in the Southern District
of Iowa and elsewhere, the defendant, CHAD ALAN CRAGHEAD, knowingly
transmitted in interstate commerce from the state of Missouri to the state of Iowa,
with the intent to extort from a person money or other things of value, a threat to
injure the reputation of another, namely Minor Victim 1; to wit, the defendant sent
electronic communications to Minor Victim 1 threatening to disseminate nude images
of her if she did not comply with his demands for additional nude images of her.

This is a violation of Title 18, United States Code, Section 875(d).

THE GRAND JURY FURTHER CHARGES:

COUNT 5
(Interstate Communications with Intent to Extort)

On or between January 22, 2020 and January 28, 2020, in the Southern
District of Iowa and elsewhere, the defendant, CHAD ALAN CRAGHEAD, knowingly
transmitted in interstate commerce from the state of Missouri to the state of Iowa,
with the intent to extort from a person money or other things of value, a threat to
injure the reputation of another, namely Minor Victim 1; to wit, the defendant sent

electronic communications to Minor Victim 2 threatening to disseminate nude images
Case 3:21-cr-O00060-JAJ-SBJ Document 2 Filed 06/09/21 Page 4of5

of Minor Victim 1 if Minor Victim 2 did not comply with his demands for additional
nude images of her.

This is a violation of Title 18, United States Code, Section 875(d).

THE GRAND JURY FINDS:
NOTICE OF FORFEITURE
1. The allegations contained in Counts 1 and 2 of this Indictment are

hereby realleged and incorporated by reference for the purpose of alleging forfeitures,
pursuant to the provisions of Title 18, United States Code, Section 2253.

2. From his engagement in any or all of the violations alleged in Counts 1
and 2 of this Indictment, the defendant, CHAD ALAN CRAGHEAD, shall forfeit to
the United States, pursuant to Title 18, United States Code, Section 2253, all interest
in:

a. Any visual depiction or other matter
containing such visual depiction which was
produced, transported, mailed, shipped,
received, or possessed as alleged in Counts 1
and 2 of this Indictment;

b. Any property, real or personal, constituting or
traceable to gross profits or other proceeds
obtained from the offenses alleged in Counts
1 and 2 of this Indictment; and,

c. Any property, real or personal, used or
intended to be used to commit or to promote
the commission of the offenses alleged in
Counts 1 and 2 of this Indictment.
3. The property referenced in paragraph 2, subparagraphs a, b, and c above

includes, but is not limited to, computer hardware such as monitors, central
Case 3:21-cr-00060-JAJ-SBJ Document 2 Filed 06/09/21 Page 5of5

processing units, and keyboards, computer programs, software, computer storage
devices such as disk drive units, disks, tapes, and hard disk drives/units, peripherals,
modems and other telephonic and acoustical equipment, printers, contents of memory
data contained in and through the aforementioned hardware and software, tools,
equipment, manuals and documentation for the assembly and use of the
aforementioned hardware and software.

All pursuant to Title 18, United States Code, Section 2253.

A TRUE BILL.

 

FOREPERSON

Richard D. Westphal
Acting United States Attorney

 

Assistant United States Attorney
